FILED - KZ
December 9, 2019 11:30 AM

U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

UNITED STATES DISTRICT COURT I2/y
WESTERN DISTRICT OF MICHIGAN —llb_ Scanned by 95 /7/a])¢
YUSEF LATEEF PHILLIPS, )
Plaintiffs, )
) Case No. 1:19-cv-331-JTN-Esc
v. )
) Honorable Janet T. Neff
COUNTY OF KENT; SHERIFe STELMA; ;
and DEPUTY ANDREW HINDS,

Defendants.
AFFIDAVIT OF YUSEF LATEEF PHILLIPS

[, Yusef Lateef Phillips, being first duly sworn upon oath,
State and depose as follows:

Es [ am the plaintiff in the above-entitled action and have
personal knowledge of the Facts set forth herein.

2. On September 3, 2017 at approximately 4 a.m., I was
Shot in the chest with a tactical rifle by Xent County Deputy
Sheriff Andrew Hinds.

3. [ was simply walking on the Sidewalk at the Burton's
Landing apartment complex when I was Suddenly shot with no
warning wnatsoever.

4, Nobody said anything and I was unaware of a police
presence until after I was already shot in the chest,

a I was unarmed and only wearing a pair of Sweat pants and
4 sleeveless t-shirt and shoes.

&.. T had nothing in my hands, I made no furtive movements,
7 I was not crouching or trying to hide from police because
I didn't even know that police were there.

g. I was not trying to run from police.

o. I was not threatening anybody, and police had no reason

fo think that I was an immediate danger to anyone.
10, T was bleeding profusely from the gunshot wound, which
entered my chest and exited my back near my spine. My lung was

punctured, [I believed that I was going to die.

11, To this day, I still suffer all of the pain. and injuries

which were detailed in my initial Complaint,
12. L£ police had announced their presence and given me verbal

commands, I would have fully complied with their directions

 

     

13, Deputy Hinds lacked probable cause to believe that I was
a threat to the safety of anyone, and he violated my clearly
established right to be free from excessive force by shooting me
in the chest with an assault rifle when such action was not justified.
given the facts of the situation,
FURTHER AFFIANT SAYETH NOT.
Ved habe. Lili
Yushé Lategf Phillips
STATE OF NEW YORK )
) ss: OTISVILLE
COUNTY OF ORANGE)
On this § Decen,he- , 2019 Yusef Lateef Phillips

personally appeared before me, a Notary Public, and providéd' to me
to my satisfaction that he is the person whose name is subscribed
to this eT and acknowledged e

Hii,

on of same,
SAUA A sity
Sg Sie
i 32 i" o

Not opaty LZ

Ra

%
x
nw”

w

  

fc gf

ae
0%, OF NEN wos
fim lo Oran, as Certificate of Service
“Urn pipites Sew

I certify that I have delivered a copy of the foregoing to the
defendant by mailing to his attorney of record, Mr, Eagle,

Done this ¢¥“ day of De vepleesr , 2019,
Bot Lakes 4a. 2

Yusél foreal Pat iee’
Yusef Lateef Phillips
Ree#09438-040

wederal Correctional Tnstituti

P.O. Box 1000 i
Otisville, NY 10963 i

at,

| *SSOGPSSrE7-

 

Cie YT SH wt

Ap) 7 Fadera/ Luillioy
tee ey) Michyaan Me
Kalaaza, WE Y900F

  
 
 
    

SUVA U faadydeo depp bey pee bef jodaj cdg ig ify fbb dp dpi i
re

1
be

 

FECCRAL CCPRECTIONAL INSTITUTION

OTISVILLE, NY 20563 .

DATE: I Ol 4, ,

The enclosed letter was pro: througn special mailing procedures ferforwarding

~ay, The fetter has neither been opened nor Inspacted. ifthe »ziter raises a question

of pa..ie:s ever which this faellity has jurtsdletion, you ey Wish toeetum the material
for further inforn=*tlon or darification. If the writer enclosed correspondence for
forwarding to another aulressee, please return the enclosure to the address above..
